DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected sub-combination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the limitation “wherein the second direction is oriented in the upper and lower direction” is confusing, how can the second direction be oriented in the upper and lower direction at the same time?  To further prosecution, the examiner has interpreted the claim as --wherein the second direction is oriented in the upper or lower direction--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (2011/0031681) in view of Iwase et al. (2006/0180996).

	With respect to claim 1, Miki teaches an image processing apparatus (500, Fig. 1) comprising: an apparatus body (i.e. main unit [0013]) ; a feeding cassette (9c) configured to be insertable into the apparatus body [0065] in an insertion direction and ejectable from the apparatus body in an ejection direction (defined by the arrow in Fig.7), the feeding cassette (9c) having an insertion position (seen in Fig.1 ) at which the feeding cassette (9c) is insertable into the apparatus body (as seen in Fig. 1) and an ejection position (seen in Fig. 7, as the cassette is not fully inserted into the printer) at which the feeding cassette (9c) is ejectable from the apparatus body (as seen in Fig. 7); a pin member (59) having an axis orthogonal to the insertion and ejection directions (as the pin 59 protrudes from a lower outer face pf the tray 9c) and configured to connect to the feeding cassette [0123] in a first direction orthogonal (i.e. an upward direction of the protrusion) to the insertion and ejection directions (as seen in Fig. 7),a lever 
	Miki et al. remains silent regarding the pin being relatively movable in a second direction orthogonal to the insertion and ejection directions and the first direction.
Iwases et al. teaches a similar printer having a pin (13) being relatively movable in a second direction orthogonal (defined by a curved path of 24b) to (lateral) insertion and ejection directions and (a lateral) first direction (as defined by the pin path through 24b).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the curvature of path 701 of Miki et al. to be curved as taught by Iwases et al. because such a modification provides a curved path to prevent a reduction in the conveyance force for the sheet containing cassette and to secure a sufficient conveyance force to cope with the increase in conveyance resistance [0048].

	With respect to claim 2, Miki et al. as modified teaches the printer wherein the guide mechanism (705) includes a chassis (70) connected to the apparatus body [0067], the chassis (70) formed in a substantially planar shape (as seen in Fig. 10), and including: a plate surface (702a) orthogonal to the first direction (as the plate surface in in the planar direction in orthogonal to the protrusion direction of 59); and a guide hole (701A) formed in the chassis (70), the chassis (70) configured to allow the pin member (59) to penetrate through the guide hole (701A), and travel along an edge of the guide hole (along 701) at least during inserting the feeding cassette (9c) into the apparatus body (i.e. as the cassette is installed into the printer) and during ejecting the feeding cassette (9c) from the apparatus body (i.e. as the cassette is removed from the printer).

With respect to claim 7, Miki et al. as modified teaches the printer wherein the feeding cassette (9c) is configured to store at least one sheet stacked in an lower direction (as seen in Fig. 

With respect to claim 8, Miki et al. as modified teaches the printer wherein the second direction is oriented in a horizontal direction (as the second direction is defined by the curved path 24b of Iwase et al, and is part of the chassis 70 of Miki et al, which extends horizontally along the bottom of the cassette 9c). 

With respect to claim 10, Miki et al. as modified teaches the printer further comprising: an auxiliary lever (705) configured to rotate about a rotational axis (as seen in Fig. 18) in the first direction (i.e. installed direction), and configured such that a base end of the elastic member (704b) is connected to a tip end (705b) of the auxiliary lever (Fig. 14) in an axial direction of the auxiliary lever (705, as seen in Fig. 14); and an auxiliary elastic member (703) configured such that a tip end (703b) of the auxiliary elastic member (703) in an axial direction of the auxiliary elastic member (703) is connected to a base end (705a) of the auxiliary lever (705), and configured to exert force on the base end (705a) of the auxiliary lever (705) in the ejection direction (i.e. towards the right in Fig. 14).

	Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al. (2011/0031681) in view of Iwase et al. (2006/0180996), as applied to claim 2, further in view of Hirura et al. (9,310,752).


	Hirura et al. teaches a similar printer having a guide hole (75) in a second direction (i.e. a curved path that provides a second direction) is not constant (i.e. the guide path changes in width).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the path shape of Miki et al. to be not constant as taught by Hirura et al. because Hirura et al. teaches such a modification aids in providing a cassette that does not require a large amount of force to be removed, Col. 2 lines 42-46 of Hirura et al..

With respect to claim 9, Miki et al. as modified teaches the printer wherein the dimension of the guide hole (as taught by Hirura et al.) in the second direction (as defined by the path 24b of Iwase et al.) increases in the insertion direction (as the path 24b gets wider the deeper the cassette moves into the fully installed position).

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kabashima (4,487,406) which teaches a pressing member which automatically engages and presses a bottom of the cassette towards the feed roller when the cassette is inserted into the copier.
Ko et al. (6,820,872) which teaches a media dispensing machine having a media cassette which includes a casing disposed in a media cassette receiving unit of the media dispensing machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853